DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ filed response on 2/17/2021 has been received and reviewed. 
Claims 2-3, 6-9 and 12 have been cancelled.
Claims 1, 4-5 and 10-11 are pending and under examination. 
The objection on claim 1 is withdrawn because of recitation of full name of ApoA4.
The rejection on claim(s) 1-6 and 9-11 under 35 USC 101, judicial exception, is withdrawn because recitation of the treatment step under Vanda case law. 
The previous rejections on Claims 1-6, 9-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph under sufficiency of species, are withdrawn because the amendment and support from specification.  However, a new ground of rejection under the same written description is set forth below in view of the amended feature in the main claim. 

Claim Rejections - 35 USC § 112
New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 4-5 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The newly amended claim 1 is shown below:

A method for evaluating the pharmacodynamic action of hepatocyte growth factor (HGF), comprising:apolipoprotein A-IV (ApoA4) level in a biological sample collected from a , wherein the biological sample is a sample derived from serum or blood plasma or hepatocyte or hepatic tissue; comparing the ApoA4 level in the biological sample collected from the subject who was administered HGF with the ApoA4 level in a biological sample collected from a test subject who was not administered HGF or who has a disappeared influence from the administration of HGF; determining that the HGF administered to the subject who was administered HGF is administered in an amount that yields pharmacodynamic action when the ApoA4 level of the subject who was administered HGF is elevated compared to the ApoA4 level of the test subject who was not administered HGF or who has a disappeared influence from the administration of HGF: and further administering HGF to the subject who was administered HGF (emphasis added).

It is noted that applicants have amended the main claim for purpose of clarity, judicial exception (35 USC 101) and written description (35 USC 112, first paragraph).  The last step, i.e. namely treatment step, is an additional element (i.e. a practical treatment) incorporating to the instant claim amounting significantly more than law of nature (see Vanda case law). Nevertheless, such step, i.e. administering HGF to the SUBJECT who was administered HGF, cannot be found in the specification. The followings are excerpts from the spec in terms of the administering HGF to the subjects. 

[0014] [3] The evaluation method according to [2], characterized in that it further comprises a step of determining that said administered HGF is administered in an amount that yields pharmacodynamic action when the ApoA4 level of a test subject who was administered HGF is elevated compared to the ApoA4 level of a test subject who was not administered HGF or who has a disappeared influence from the administration of HGF.
[0039] In a further preferred embodiment, the present invention further comprises a step of determining that said administered HGF is administered in an amount that yields pharmacological action when the ApoA4 level of a test subject who was administered HGF is elevated compared to the ApoA4 level of a test subject who was not administered HGF or who has a disappeared influence from the administration of HGF.
[0040] In the present invention, "administered in an amount that yields pharmacodynamic action" means that some kind of pharmacodynamic action is provided by administration of HGF, and the magnitude of the action is not necessarily an issue. For example, both of when the ApoA4 level had largely elevated or when the ApoA4 level had only slightly elevated after administration of HGF falls under "administered in an amount that yields pharmacodynamic action." In this regard, "administered in an amount that yields pharmacodynamic action" is not synonymous with "administered in a therapeutically effective amount," and depending on the degree of elevation of the ApoA4 level, may be determined to be "administered in a therapeutically effective amount" or may be determined not to be "administered in a therapeutically effective amount."

Original submitted claims:
1. A method for evaluating the pharmacodynamic action of hepatocyte growth factor (HGF), characterized in that it comprises a step of measuring the ApoA4 level in a biological sample collected from a test subject who was administered HGF. 2. The evaluation method according to claim 1, characterized in that it further comprises a step of comparing the ApoA4 level in a biological sample collected from a test subject who was administered HGF with the ApoA4 level in said biological sample collected from a test subject who was not administered HGF or who has a disappeared influence from the administration of HGF. 3. The evaluation method according to claim 2, characterized in that it further comprises a step of determining that said administered HGF is administered in an amount that yields pharmacodynamic action when the ApoA4 level of a test subject who was administered HGF is elevated compared to the ApoA4 level of a test subject who was not administered HGF or who has a disappeared influence from the administration of HGF.

Taken together, from above the disclosure, the Office cannot find the treating HGF to the SAME SUBJECT who was treated with HGF, and found elevated level of ApoA4 compared to the control samples (emphasis added). 
Applicants are welcome to clearly point out the support from specification in rebut this rejection. 

3.	The following reference is considered pertinent to the invention but is not cited as prior art in this office action. 

Kosone et al. “HGF ameliorates a high fat diet-induced fatty liver”  (Am J Physiol Gastrointest Liver Physiol  2007 293:G204-G210)

					Conclusion 
4.	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641